Citation Nr: 0614515	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for atopic dermatitis of the arms and legs. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
July 1986 to November 1986 and November 1990 to June 1991, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with regard to the 
appellant's claim of entitlement to an increased rating for 
atopic dermatitis discloses a need for further development 
prior to final appellate review.

The appellant has been assigned a 10 percent disability 
rating for his atopic dermatitis under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7817 (2002)(dermatitis 
exfoliativa).  Under the 2002 version of this code, the 
schedular criteria provided that dermatitis should be rated 
analogous to Diagnostic Code 7806 (eczema).  Diagnostic Code 
7806 provided a 10 percent rating for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  A 30 percent rating was warranted 
for eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement. See 38 C.F.R. § 4.118, 
Diagnostic Codes 7817, 7806 (2002). 

The appellant was afforded a VA examination in June 2002 to 
determine the severity of his service-connected dermatitis, 
at which time he indicated that his dermatitis itched and 
hurt "at times." June 2002 VA examination report.  After 
performing a physical examination "from head to toe," the 
examiner opined that the appellant either had prurigo 
nodularis or lichen chronicus.  The examiner also reported 
that there was a suggestion that the appellant had atopic 
diathesis since he experienced post-inflammatory 
hyperpigmentation. Id.  The examiner did not address whether 
the appellant had scars as a result of his dermatitis; or 
whether the appellant's hyperpigmentation of the skin could 
be considered "marked disfigurement." See August 2005 
hearing transcript, p. 12 (the appellant testified that his 
dermatitis leaves "scar[s] like a burn").  Lastly, the 
examiner did not provide an assessment of the extent, in 
terms of percentages, that the appellant's dermatitis covered 
his body.  

During the pendency of this appeal, the VA issued new 
schedular criteria for the regulations governing ratings of 
skin, 38 C.F.R. § 4.118, which became effective August 30, 
2002.  As such, the appellant's claim needed to be considered 
under the new regulations for Diagnostic Codes 7806 
(dermatitis or eczema) and 7817 (exfoliative dermatitis).  
Under the new Diagnostic Code 7806, a 10 percent rating can 
be assigned if at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas are affected, or if intermittent 
systemic therapy has been required for a total duration of 
less than six weeks during the past twelve-month period. See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  The next 
higher rating of 30 percent requires evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected; or the need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period. 
Id.  The highest rating allowable pursuant to this code, 60 
percent, requires evidence of exposure to more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period. Id.

Pursuant to the revised regulations that became effective on 
August 30, 2002, Diagnostic Code 7817 provides a 10 percent 
rating for exfoliative dermatitis where there is any extent 
of involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than six weeks 
during the past 12- month period. See 38 C.F.R. § 4.118, 
Diagnostic Code 7817 (2005).  A 30 percent rating warrants 
any extent of involvement of the skin, and; systemic therapy 
such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period. Id.  A 60 percent rating is warranted where there is 
generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period. Id.
 
Based upon the change in the rating schedule, the RO 
requested an addendum opinion from the VA examiner as to what 
percentage of the appellant's body was affected by his 
dermatitis and the type of medical treatment the appellant 
had been receiving. See September 2002 deferred rating 
decision.  After receiving this request, the examiner 
telephoned the appellant at home and was informed by the 
appellant that he had not undergone any medical treatment of 
any kind during the previous year. September 2002 addendum 
report.  The examiner reported to the RO that the appellant's 
percentage of body coverage affected by dermatitis "[was] 
somewhere in the neighborhood of 5-10 percent or less." 
September 2002 addendum report.  Based upon the June 2002 and 
September 2002 examination reports, the RO denied a 30 
percent increased evaluation on the basis that the 
appellant's dermatitis did not result in constant exudation 
or itching, extensive lesions or marked disfigurement. See 
November 2002 rating decision, p. 2.  

Since his June 2002 examination, the appellant testified 
before the Board that he experiences both dry skin and 
increased itchiness; and has in fact been placed on 
prescription medication for increased itchiness. See April 
2004 VA medical records; August 2005 hearing transcript, p. 
4-5, 7, 11.  The appellant also reported that his dermatitis 
has increased in severity in that it covers more than 10 
percent of his body and affects his back, legs, thighs, arms, 
neck, stomach and chest. August 2005 hearing transcript, pgs. 
3-4, 11.  In addition to the foregoing, the appellant 
testified that he received medical treatment for his 
dermatitis at a VA Medical Center since 2004, although he 
could not remember the specific dates of treatment. See 
August 2005 hearing transcript, pgs. 8-10.  The Board 
observes that the last VA medical records contained in the 
claims file are dated up to April 2004.  

In light of the appellant's outstanding treatment records and 
recent assertions that his skin disorder has increased in 
severity, the Board is of the opinion that a remand is 
necessary in this case to (1) allow the RO the opportunity to 
associate the appellant's most recent VA treatment records 
with the claims file and (2) to afford the appellant a VA 
examination to determine the severity of his current 
symptomatology in light of recent rating schedule changes.  
In addition, a remand will also allow the RO the opportunity 
to provide the appellant with appropriate VCAA notice 
regarding the merits of his claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, this case is being 
returned to the RO via the AMC in Washington, D.C., and the 
VA will notify the appellant if further action on his part is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the appellant 
has been provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Dingess/Hartman 
v. Nicholson, supra, in regards to his 
claim of entitlement to an increased rating 
for atopic dermatitis.  		

2.  The RO should obtain a copy of any 
treatment records related to the appellant 
from the VA medical facility in Jackson, 
Mississippi dated after April 2004.  

3.  The appellant should be afforded a 
comprehensive VA dermatological examination 
to determine the current severity of his 
service-connected dermatitis; and the 
examiner should identify the specific areas 
of the appellant's body that are affected by 
his service-connected dermatitis, to include 
whether the back, legs, thighs, arms, neck, 
stomach and/or chest are affected.  The 
claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  The examiner should describe any 
visible or palpable lesions, scars or 
disfigurement of the skin resulting from the 
appellant's dermatitis; and indicate the 
percentage of the appellant's body affected 
by the dermatitis, as well as the percentage 
of exposed areas that are affected.  In 
addition, the examiner should indicate what, 
if any, medications have been prescribed to 
the appellant for his service-connected 
dermatitis; and whether such medications 
include systemic therapy such as therapeutic 
doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or 
electron beam therapy. If the appellant has 
been prescribed systemic treatment or 
undergone electron beam therapy, the 
examiner should report the duration of time 
that the appellant received such treatment.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished with 
a Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  38 U.S.C. 
A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





